Judgments, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered June 27, 1996, convicting defendants Campbell and Martin, after a nonjury trial, of 2 counts of perjury in the third degree and 3 counts of perjury in the third degree, respectively, and sentencing each to a *449conditional discharge, unanimously modified, on the law, to the extent of vacating defendant Martin’s conviction for perjury in the third degree under count six of the indictment, and otherwise affirmed.
The verdicts under counts one, two, four and seven of the indictment were based on legally sufficient evidence and were not against the weight of the evidence. There was ample evidence, including the testimony of the two complainants as well as defendants’ police supervisor, to establish that defendants were aware of the falsity of their Grand Jury testimony concerning the nature of the complaint. We see no reason to disturb the trial court’s credibility determinations.
However, as the People correctly concede, defendant Martin’s conviction under count six of the indictment should be vacated, since there was insufficient evidence to establish that he made the allegedly false statement described under that count. Concur—Ellerin, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.